United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 26, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-50773
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO RAMIREZ-LEIJA,
also known as Jerry Ramirez,
also known as Geraldo Ramirez,

                                    Defendant-Appellant,

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-02-CR-214-ALL-DB
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Gerardo Ramirez-Leija has moved

for leave to withdraw in accordance with Anders v. California,

386 U.S. 738 (1967).   Ramirez has responded to counsel’s motion

and brief, asking the court to consider the issue raised by

counsel, challenging the prior deportation upon which his

8 U.S.C. § 1326 conviction is based, challenging the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50773
                                -2-

court’s use of U.S.S.G. § 2L1.2(b)(1)(A) in calculating his

sentence, and arguing that he had ineffective assistance of

counsel.   Ramirez’ ineffective assistance of counsel claim is not

cognizable on direct appeal.     See United States v. Brewster, 137
F.3d 853, 859 (5th Cir. 1998).

     Our independent review of the record, counsel’s brief, and

the issues raised by Ramirez discloses no nonfrivolous appellate

issue.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.